            Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 1 of 716
                                                                                            February 11, 2015


Strategic National Risk Assessment 2015 Update
Background & General Guidance

Background and Intent
In support of the continued implementation of Presidential Policy Directive 8: National Preparedness,
the FEMA National Integration Center (NIC) is leading a review of the publicly disseminated findings1
from the 2011 Strategic National Risk Assessment (SNRA) for accuracy and relevancy. In doing so, the
NIC is seeking assistance from stakeholders in the review process. This document provides general
guidance for you, as a stakeholder, for participation in this process.
The intent of reviewing and updating the 2011 SNRA is to provide an updated national-risk picture for
senior level decision-makers and to support the update to the National Preparedness Goal, a parallel
effort underway. The 2015 SNRA will include updates from the 2011 version and additional
considerations for evolving threats and climate change. FEMA intends to use unclassified information to
the maximum extent possible to help ensure our ability to disseminate the summary to a wider
stakeholder audience.


Documents of Reference
The following documents are those we will reference in support of the SNRA review:
    1. The 2011 Unclassified SNRA (7 page unclassified public version; December 2011) – this is the
       document being reviewed and updated in 2015 (http://www.dhs.gov/xlibrary/assets/rma-
       strategic-national-risk-assessment-ppd8.pdf).
    2. SNRA 2011 Unclassified PPD-8 Circulation draft (FEMA provided) – this document is
       provided to stakeholders in the SNRA process directly from FEMA and for reference purposes
       only. It provides the unclassified basis (including risk summary sheets) for the SNRA summary
       document. This document is not to be distributed beyond those stakeholders involved in SNRA-
       related efforts.
    3. SNRA 2015 Risk summary sheet instructions and template (FEMA provided) – provides
       detailed instructions for how to update a risk summary sheet with quantifiable information.
    4. SNRA 2015 Qualitative Data Instructions (FEMA provided) – qualitative data submissions
       will primarily be used to support new content in the 2015 SNRA summary document, including
       evolving threats and climate change.




1
 U.S. Department of Homeland Security (2011, December). The Strategic National Risk Assessment in Support of PPD 8: A
Comprehensive Risk-Based Approach toward a Secure and Resilient Nation (public summary) .

National Preparedness Directorate / National Integration Center, FEMA                                                   1
                                                       000001
            Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 2 of 716
                                                                                              February 11, 2015


General Guidance for the SNRA 2015 Update Process
       Review the 2011 SNRA and the risk summary sheets contained within 2011 SNRA unclassified
        PPD-8 circulation draft.
       Submit feedback on the 2011 SNRA. If you determine that any of the findings in the document
        are inaccurate or are no longer relevant, please provide the data needed to defend any proposed
        corrections.2
       Submit updated risk summary sheets along with any supporting information for specific threats
        and hazards ONLY IF those updates would change the findings in the 2011 SNRA summary
        document or those updates are proposed as new threats and hazards. Please see the provided
        instructions for how to complete a risk summary sheet, and/or how to submit qualitative data for
        this effort. Please be sure to include all supporting data accordingly.
       If you have previously submitted this data to FEMA for another data call (e.g. National
        Preparedness Report), then there is no need to submit it again. However, please provide us
        with the POC and specific data call channel to which you submitted and we will coordinate
        directly through appropriate channels.
       The SNRA is not intended to include a definitive list of all risks, real or potential.
       FEMA is not seeking unsubstantiated opinions. All updated threats, hazards and findings which
        differ from the 2011 SNRA must be supported by quantitative data, qualitative data, or multiple
        subject matter expert statements supporting those opinions.
       The CLASSIFIED components to the SNRA are handled through a separate but coordinated
        process. Related questions can be sent to: PPD8-NationalPreparedness@fema.dhs.gov. Do not
        send classified content to this email address.
Questions to consider while reviewing the 2011 SNRA Summary Document
    1. Do you have data to verify/back-up your position that the high-level findings from the 2011
       SNRA summary should be updated?
        a. If so, would the data change the December 2011 publicly disseminated findings as they are
           written?
        b. If so, are you able to share your data? (A classified annex is available for classified
           information.)
        c. If your data are quantitative, do they meet the same standards as the data in the 2011 SNRA?
        d. If your data are qualitative, are they sourced and documented to the standards outlined in the
           Qualitative Data Instructions?
        e. Does your data represent national-level risk, as opposed to sector-specific or regional risk?




2
 Requirements, instructions, and standards are provided in the technical instruction ‘SNRA 2015 Risk Summary Sheet
Instructions and Template’, attached.

National Preparedness Directorate / National Integration Center, FEMA                                                2
                                                         000002
           Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 3 of 716
                                                                                  February 11, 2015


Submitting data to update the SNRA
If you have data that should update the findings and/or list of threats and hazards in the 2011 SNRA
summary document, please send your data in a format suitable for integration into the SNRA
development, as explained below and in supporting guidance (as referenced).
Submitting quantitative data
Reference the document titled, “SNRA 2015 Risk Summary Sheet Instructions and Template” for
instructions on how to write an SNRA Risk Summary Sheet, and the minimal technical and
documentary requirements for quantitative analysis in the SNRA. All new or updated quantitative data
submitted by stakeholders in the 2015 review should align with the formatting guidance provided in the
“SNRA 2015 Risk Summary Sheet Instructions and Template”.

Submitting qualitative data
See the document titled, “SNRA 2015 Qualitative Data Instructions”, which includes qualitative data
requirements, instructions, and a template for accomplishing a concise literature review.
Risks identified and analyzed based on qualitative data may also be presented in the text of the
summary document. All data, information, and sources provided and/or used for the review and update
of the publicly disseminated SNRA summary are subject to public and/or peer review. The qualitative
data requirements below explain what is needed in order for qualitative data submissions to be usable in
the updated SNRA summary document. Specifically, the Qualitative Risk Package includes: a synopsis,
literature review, and source materials (either physical or electronic copies).
Synopsis: Provide a synopsis of all your sources and the assessment based on your literature review in
150-words or less. Ensure that you cite sources of information using footnotes.
Literature Review: The Literature Review should follow the template provided. Source material should
meet the following criteria:
        Should include 5 sources for each major topic area (i.e. fatality estimates from a tornado).
        Peer reviewed academic journals provide the best source for objective information.
        Government documents provide a good source for information.
        Trade journals provide an acceptable source of information, but the information is typically
         subjective.
       Source should be less than 5-years old. Sources over 5-years old could provide information
         that is no longer valid or relevant.
Source material: Submitted as either physical or electronic copies.
Department and Agency Action Items
   1. Send your Department/Agency SNRA point of contact information (name[s], title,
      Branch/Unit/Division, Department/Agency, email address, and phone number) to the National
      Integration Center at: PPD8-NationalPreparedness@fema.dhs.gov by Friday, February 13th,
      2015.
   2. Submit all UNCLASSIFIED input, including completed risk summary sheet(s) and/or
      qualitative data to PPD8-NationalPreparedness@fema.dhs.gov no later than March 5th, 2015.


National Preparedness Directorate / National Integration Center, FEMA                                      3
                                                 000003
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 4 of 716
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 5 of 716
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 6 of 716
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 7 of 716
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 8 of 716
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 9 of 716
    Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 10 of 716




Strategic National Risk Assessment 2015 Risk
Summary Sheet Instructions and Template

Strategic National Risk Assessment 2015
Technical Requirements

        How to Write an SNRA Risk Summary Sheet ......................................................................... 2
            Requirements........................................................................................................................... 2
            Risk Summary Sheets .............................................................................................................. 3
               Detail .................................................................................................................................. 4
               Threats and Hazards in the Current SNRA ......................................................................... 6

        Risk Summary Sheet Walkthrough .......................................................................................... 7
            Data Summary ......................................................................................................................... 7
              General ............................................................................................................................... 8
            Event Background ................................................................................................................... 9
            Assumptions ............................................................................................................................ 9
              Frequency ........................................................................................................................... 9
                  Historical Incident Data ............................................................................................... 12
                  Modeled Frequency Distributions................................................................................ 13
                  Subject Matter Expert Judgment .................................................................................. 13
                  Estimates from the Literature ...................................................................................... 14
              Impacts (General) ............................................................................................................. 15
                  Historical Incident Data ............................................................................................... 16
                  Modeled Distributions ................................................................................................. 16
                  Subject Matter Expert Judgment .................................................................................. 17
                  Estimates from the Literature ...................................................................................... 17
              Health and Safety ............................................................................................................. 18
              Direct Economic Impact ................................................................................................... 19
                     Decontamination, Disposal, and Physical Destruction (DDP) ................................ 20
                     Business Interruption .............................................................................................. 20
                     Medical Costs ......................................................................................................... 20
                     One Year Lost Spending from Fatalities ................................................................. 21
              Social Displacement ......................................................................................................... 21
              Psychological Distress ...................................................................................................... 22
              Environmental Impact ...................................................................................................... 23

        Additional Notes ....................................................................................................................... 24
            Requirements for Use of Data and Experts in the SNRA ...................................................... 24
            Evidential Value .................................................................................................................... 25
            Scenarios ............................................................................................................................... 27
            How to Evaluate an SNRA Risk Summary Sheet (Checklist) ............................................... 30

        Risk Summary Sheet Template ............................................................................................... 32



                                                                                                                                                            Draft v. 1.0
                                                                                                                                                       6 February 2015

                                                                                                Note: This document will be revised as the 2015
                                                                                                   SNRA project progresses, to address specific
                                                                                                      challenges encountered by data providers.




                                                                           000010
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 11 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015




How to Write an SNRA Risk Summary Sheet
The findings of the 2015 SNRA will be summarized for public dissemination in a product similar
to the seven-page overview of the first SNRA published in December 2011. As we will be
revising the publicly disseminated findings of a scientific assessment which has not yet received
peer review or public scrutiny, we must accomplish this task with great care and an exceptional
degree of transparency.
In addition to the small summary of findings, we anticipate that the full unclassified technical
and explanatory documentation necessary to validate and substantially reproduce the 2015
SNRA, and the 2011 SNRA upon which it is based will be closely scrutinized by responsible
leadership, reviewers in the U.S. risk science and policy communities, and state, local, tribal, and
territorial planners and emergency managers. This is for three reasons:
     1) FEMA’s Whole Community orientation;1
     2) U.S. Government standards;
     3) Quality control.

Requirements
The 2015 Strategic National Risk Assessment (SNRA) will be used as the risk-based analytic
foundation of the National Preparedness Goal. Its findings will be disseminated to the public.
For these reasons, the 2015 SNRA will follow FEMA and U.S. Government information quality
standards for highly influential scientific assessments of risk to health, safety, or the environment
which are used to inform public policy.2,3,4,5,6,7,8 In the absence of the institutional capabilities
for robust technical review which ensured a defensible assessment in 2011, the 2015 project will
rely upon the peer and public review requirements of these standards as the primary means to
ensure quality control for all material used to supplement, update, or revise the quantitative
evidence base established by the 2011 SNRA.


1
  Fugate, Craig (2013, April 1). Administrator’s Intent. At http://www.fema.gov/media-library/assets/documents/31808?id=7252.
2
  Obama, Barack H. (2009, March 9). Scientific Integrity: Memorandum for the Heads of Executive Departments and Agencies. At
http://www.whitehouse.gov/the-press-office/memorandum-heads-executive-departments-and-agencies-3-9-09.
3
  Office of Management and Budget, Office of Science and Technology Policy (2007, September 19). Updated Principles for Risk
Analysis: Memorandum to the Executive Branch; at http://www.whitehouse.gov/sites/default/files/omb/assets/regulatory_matters_pdf/
m07-24.pdf.
4
  U.S. Department of Homeland Security (2011, April). Risk Management Fundamentals: Homeland Security Risk Doctrine. At
http://www.dhs.gov/risk-management-series#1.
5
  Information Quality Act. Section 515, Consolidated Appropriations Act for FY 2001 (Public Law 106-554). At http://www fws.gov/
informationquality/section515 html.
6
  Office of Management and Budget (2002, February 22). Guidelines for Ensuring the Quality, Objectivity, Utility, and Integrity of
Information Disseminated by Federal Agencies; Notice; Republication. Federal Register 67(36) 8452-8460. At
http://www.whitehouse.gov/sites/default/files/omb/assets/omb/fedreg/reproducible2.pdf.
7
 FEMA Information Quality Standards. At http://www fema.gov/information-quality-standards.
8
 Office of Management and Budget (2004, December 16). Final Information Quality Bulletin for Peer Review. At
http://www.whitehouse.gov/sites/default/files/omb/assets/omb/fedreg/2005/011405 peer.pdf.




                                                     000011
2                                 National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 12 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Data providers should expect that the risk summary sheets documenting the source data and
analysis supporting their top level estimates will be scrutinized by the public, experts in the U.S.
risk technical community, and state, local, tribal, and territorial planners and emergency
managers. Risk summary sheets that are accepted and used to inform the publicly disseminated
short findings summary will be reproduced as an update/corrigenda section alongside the SNRA
2011 Unclassified Documentation of Findings, as opposed to incorporating them into a revised
form of the 200+ page circulation draft. This is to make clear the distinction between the two
assessments, and allow reviewers to assess the analytic choices of the 2015 project team by
comparing its data and documentation with the material it supplemented or replaced.9,10
U.S. Government risk assessment standards state that agencies should employ the best
reasonably available scientific information to assess risks to health, safety, and the
environment,11 and that the depth or extent of the analysis should be commensurate with the
nature and the significance of the decision.12 In particular highly influential risk assessments,
such as the SNRA, that are conducted to inform policy and doctrinal decisions on the scale of the
National Preparedness System should favor quantitative methods where available data permits.13
Risk assessment is not a monolithic process or a single method. Because so many judgments
must be based on limited information, it is critical that all reliable information be considered.14
These include information derived from qualitative analysis. The methods used in a risk
assessment should be broad enough to inform the range of policy decisions for risk reduction for
which they are used, and should be selected for what best informs those decisions.15,16
However, if important judgments conflict with empirical data, that information should be
discussed.17 This document is provided to ensure the appropriate and transparent documentation
of all SNRA 2015 data, particularly but not limited to quantitative data, that will add to or alter
the currently existing quantitative evidence base of the SNRA.

Risk Summary Sheets
The quantitative evidence base of the 2011 SNRA is documented in threat and hazard-specific
Risk Summary Sheets. Risk summary sheets contain known information about the frequency
of the national-level threat or hazard occurring and its potential impacts if it were to occur. Risk
summary sheets may leverage already produced risk and threat assessments, data from the

9
  This is to comply with USG information quality standards and basic standards of conduct. The integrity of the SNRA 2011
documentation will be ensured by review of the draft Unclassified Documentation of Findings by the original project team prior to public
dissemination. OMB (2002) 8460 V.4; U.S. Department of Homeland Security (2011, January 11), DHS MD 10500: Research
Misconduct; at http://www.dhs.gov/xlibrary/assets/foia/mgmt_directive_10500_research_misconduct.pdf.
10
   “The more important benefit of transparency is that the public will be able to assess how much an agency’s analytic result hinges on
the specific analytic choices made by the agency.” OMB (2002) 8456 col.3.
11
     OMB (2007) 5.
12
     OMB (2007) 4.
13
   OMB (2007) 5-6. This guidance refers to influential risk assessments by the definition (source footnote 28) which encompasses the
SNRA or alternative analysis cited as the basis for public policy decisions on the scale of the NPS. The wording is paraphrased because
the source refers to risk ‘characterizations’ as a term of art, but which has a different meaning as used within DHS.
14
   OMB (2007) 3, 5, citing National Academies.
15
     OMB (2007) 5.
16
     DHS (2011) 20-21.
17
     OMB (2007) 8.




                                              000012
National Preparedness Directorate / National Integration Center, FEMA                                                                 3
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 13 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


historical record, or model and simulation data, as appropriate. Details of the origins of these
data are also incorporated into each sheet, so that the risk summary sheet is more than a
collection of numbers.
All risk summary sheets added, updated, or revised as part of the 2015 SNRA will
       1) Provide quantitative estimates of frequency, as occurrences/year, and at least one impact
          measure. Uncertainties will be explicitly represented for each measure as low, best, and
          high estimates.18 Although the most appropriate methods for deriving frequency and
          impact estimates will vary between hazards, these estimates must have the same meaning
          as and be directly comparable to those in the current SNRA.19
       2) Provide the unclassified data, analysis, and models used to derive the top level numbers
          from publicly accessible cited sources.20
       3) Describe the analytic judgments used in the selection and analysis of the data, including
          assumptions, defaults, and uncertainties; the rationale for these judgments; and the
          influence of these judgments, and other limitations, upon the top level numbers.21
This information must be documented in sufficient detail that an independent reanalysis could be
undertaken by a qualified member of the public.22 Data providers should expect that the full
documentation for the derivation of any estimates used to inform the updated SNRA findings and
the revised National Preparedness Goal will be published along with the full unclassified SNRA
2011 documentation.23

Detail
Unless indicated otherwise, page references in the following refer to the draft Unclassified
Documentation of Findings, distributed to you with this information packet.
Risk summary sheets will

       1) Provide quantitative estimates of frequency, as occurrences/year, and at least one
          impact measure. Uncertainties will be explicitly represented for each measure as
          low, best, and high estimates. Although the most appropriate methods for deriving
          frequency and impact estimates will vary between hazards, these estimates must
          have the same meaning and be directly comparable to those in the current SNRA.
                 a. Different methods of determining the top level estimates will vary by data and
                    model availability between events. Some will be based upon historical incident
                    data, some upon models, some upon subject matter expert estimates.
18
   OMB (2007) 11-12.
19
   OMB (2007) 5. Uniformity of meaning across measures is a threshold requirement for meaningful risk comparisons and
prioritizations to be possible, ibid. p. 13 no. 1.
20
   OMB (2002) 8460, V.3.b.ii.B.i, ii.
21
     OMB (2007) 8.
22
     OMB (2002) 8460, V.3.b.ii.B.
23
  OMB (2007) 13. Although some estimates will not themselves be possible to publish because of classification or other security
sensitive reasons, a full description of the methods used to derive these estimates will be. OMB (2002) 8460 V.3.b.ii.B. Example, draft
SNRA Unclassified Documentation of Findings, adversarial events pp. 166-182 and appendices A-F, M.




                                                       000013
4                                   National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 14 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


                 b. The impact estimates themselves will have standardized meanings identical to the
                    consequence24 definitions of the 2011 SNRA (pp 66-111).

       2) Provide the unclassified source data, analysis, and models used to derive the top
          level numbers, in sufficient detail for a qualified member of the public to
          independently replicate those numbers.
                 a. Example: Hurricane risk summary sheet, pp. 133-136. This includes citations to
                    publicly available sources (footnotes and Bibliography); the final data sets used,
                    Tables 2-3, p. 134; description of how the data sets were derived from the cited
                    sources, pp. 133-134; and description of how the top level numbers in Table 1
                    were derived from those final data sets, pp. 133-134.
                 b. Example: Dam Failure risk summary sheet Table 1, p. 157. This data table
                    replicates a portion of a data table in a public USG document for which the
                    citation is provided (footnote 33 p. 156). However, including this table in the risk
                    summary sheet allows for the top level numbers to be directly replicated, makes
                    clear which data were used to derive those numbers, and ensures the data will be
                    available when the link to the original reference changes or when the original
                    reference becomes difficult to find.
                 c. Note: Wikipedia is not an acceptable source.

       3) Describe the analytic judgments used in the selection and analysis of the raw data,
          including assumptions, defaults, and uncertainties; the rationale for these
          judgments; and the influence of these judgments, and other known limitations, on
          the top level numbers to the extent you are aware of them.
                 a. These are the caveats you would want a critical reader to see when they turn to
                    your risk summary sheet to find out the sources for your numbers.
                            i. Don’t think too hard on this one. Most or all of the caveats that are
                               specific to your analysis will be obvious to you.

                 b. Examples:
                               Assumptions: Radiological Substance Release Assumptions/Fatalities and
                                Illnesses/Injuries, p. 158; Armed Assault Assumptions/Health & Safety
                                and Economic Loss, p. 168.
                               Defaults: Biological Food Contamination fatality and illness multipliers,
                                Assumptions/Fatalities and Illnesses, p. 146; Earthquake injuries/fatalities
                                multiplier (23.5), p. 123 col. 2 paragraph 2.
                               Uncertainties and limitations: Interpretation of SNRA Results, pp 19-20;
                                Significant Risks May Be Masked By Limited Data, page 24; Caveat box
                                on bottom left corner of Figure 3, page 25; Psychological Distress
                                appendix, Limitations section pp. 101-102.



24
     ‘Impacts’ as used in the 2015 SNRA correspond to the meaning of ‘consequences’ as used in the 2011 SNRA.




                                              000014
National Preparedness Directorate / National Integration Center, FEMA                                           5
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 15 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


         c. Any caveats, limitations, or uncertainties that are common to the 2011 SNRA as a
            whole (stated in the body or appendices of the main report) do not need to be
            discussed in detail, because your risk summary sheets will be published alongside
            the 2011 documentation (either bound in a single very large PDF, or in a clearly
            labeled ‘volume 2’). Only discuss in detail those caveats, limitations, or
            uncertainties that are specific to the data and analysis that you are providing.


                    Threats and Hazards in the Current SNRA
        (Unclassified Documentation of Findings, Risk Summary Sheets)

         Natural Hazards
          Animal Disease Outbreak ......................................................................125
          Earthquake ..............................................................................................127
          Flood .......................................................................................................131
          Human Pandemic Outbreak ...................................................................134
          Hurricane ................................................................................................137
          Space Weather ........................................................................................141
          Tsunami ..................................................................................................143
          Volcanic Eruption ...................................................................................145
          Wildfire ...................................................................................................148

         Accidental/Technological Hazards
          Biological Food Contamination .............................................................150
          Chemical Substance Release ..................................................................152
          Dam Failure ............................................................................................159
          Radiological Substance Release.............................................................162

         Adversarial Events
          Cyber Event affecting Data (Data as Target) ........................................165
          Cyber Event affecting Physical Infrastructure (Vector) ........................167
          Aircraft-as-a-Weapon .............................................................................170
          Armed Assault ........................................................................................172
          Biological Terrorism Attack (non-food) ................................................174
          Chemical Terrorism Attack (non-food) .................................................176
          Chemical/Biological Food Contamination Terrorism Attack ...............178
          Explosives Terrorism Attack..................................................................180
          Nuclear Terrorism Attack.......................................................................183
          Radiological Dispersal Device Attack ...................................................185




                                                000015
6                            National Preparedness Directorate / National Integration Center, FEMA
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 16 of 716
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 17 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


for documenting the one thing the risk summary sheet needs to produce: numbers. And the
information needed to replicate them.
The risk summary sheet provides
        1) Numbers in the Data Summary table;
        2) Extended discussion of how you determined those numbers – sufficient documentation
           for anyone to replicate it from the sources you cite; and
        3) Context.

General

            The best estimate frequency and the best estimate impacts should match each other, and
             match the definition of the threat or hazard at the top.

            Impacts represent the impact of a single event, not annualized impacts.

            However, with rare exceptions, a scenario cannot be used to represent a threat or hazard
             in the SNRA.
                  o Example: A New Madrid magnitude 7.7 earthquake scenario, by itself, gives no
                    information of the likelihood, relative likelihood, or impacts of earthquakes of
                    other magnitudes or impacts in the United States as a whole.43
                  o Example: Scenarios were initially considered for many SNRA 2011 events.
                    However, with the exception of Pandemic and Animal Disease (pp. 130, 121)
                    their specificity prevented a defensible generalization to national risk as a whole.
                    Volcanoes and tsunamis are represented by scenarios in the 2011 SNRA (pp. 139,
                    141) but were treated only qualitatively, and are not depicted in the charts or
                    discussed in the detailed findings.
                  o Additional description of when and how scenarios can and cannot be used in the
                    2015 SNRA is provided on page 26 of this document.

            Uncertainties in frequency and each impact must be represented by low and high
             estimates, in addition to a best estimate.
                  o These will be tied to the choice of event definition and thresholds.
                  o Inclusion of the data table(s) or the distribution(s) from which the low/best/high
                    estimates were obtained will permit the selection of other thresholds from the
                    same data by other users.

            In general, estimates provided using methods of lower evidential value will not replace
             existing 2011 SNRA estimates obtained from methods of higher evidential value.


43
     In some circumstances modeled scenarios can be used to provide factors or multipliers to bridge data gaps (see p. 25 of this guide).




                                                          000017
8                                      National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 18 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


                  o The primary criterion of evidential value in the 2015 SNRA is transparency, to
                    permit scrutiny and replication.
                  o Peer-reviewed and U.S. Government sources are strongly preferred over other
                    sources (page 24 of this guide).
                  o Events which currently have no data, no useable data, or no publicly
                    communicable data – cyber, space weather, tsunami, volcano, adversarial events,
                    quantitative data gaps for other current SNRA events, and threats and hazards not
                    currently present in the SNRA – offer greater latitude for adding data of ‘lesser’
                    evidential value than comparatively data-rich events like hurricanes.
                  o Unclassified, fully unrestricted data is preferred over classified and FOUO data.
                  o Additional description of evidential value for data in the 2015 SNRA is provided
                    on page 25, this guide.

Event Background
The sort of description and qualitative discussion that would be found in a well-researched non-
quantitative survey of hazards goes here.

            Example: Explosives Terrorism Attack Event Background (pp 180-18144). The
             discussion in this section is a lightly adapted version of a qualitative overview of
             explosives terrorism in a fact sheet for the public written by DHS and the National
             Academies.45

            Example: Space Weather Event Background (p 141). Because this risk summary sheet is
             largely qualitative analysis, much of the remaining content would also be suitable for
             incorporation into the Event Background section if defensible quantitative estimates
             could be determined in this SNRA cycle.

Assumptions
Frequency (pp 66-7346)
When estimating frequencies, the key question is ‘Frequency of what?’
The frequency must correlate with the impacts. In other words, if the frequency represents the
annual average frequency of occurrence of a range of impacts for a particular hazard, the worst
case or highest impact credible scenario in that range should not be represented as having that
frequency.

44
   Unless indicated otherwise, all page references in the following refer to the draft (28 January 2015) SNRA 2011 Unclassified
Documentation of Findings which was distributed to you with this information packet.
45
   National Academies and U.S. Department of Homeland Security (2004), IED attack: improvised explosive devices. Retrieved from
http://www.dhs.gov/ied-attack-fact-sheet. The FOUO-marked content it replaced also came from a qualitative comparative overview of
terrorist attack types (Potential Terrorist Attack Methods: Joint Special Assessment”, DHS & FBI, 23 April 2008).
46
     See footnote 44.




                                              000018
National Preparedness Directorate / National Integration Center, FEMA                                                            9
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 19 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


The best estimate frequency should correspond to the occurrence of an incident having equal or
greater impacts than the minimum threshold of impact that is specified in the event definition. In
most cases, the minimum threshold will correspond or be close to the low estimate of the impact
measure defining the event.

         Example: The SNRA considered hurricanes causing $100 million or greater of direct
          economic damage within the United States.47 Data for 78 hurricanes which exceeded this
          threshold in a forty year period were collected, and used as the data set from which the
          top level estimates of frequency, fatalities, direct economic loss, and injuries were
          calculated (Hurricanes, pp 138-139).
                o The best estimate frequency, the average frequency of occurrence of the set as a
                  whole, was about two per year (p. 138; figure 3, p. 27). The fatality best estimate
                  in the SNRA is 26 fatalities, the average of the set, because multiplication of the
                  average fatalities by the best estimate (average) frequency gives the annualized
                  risk of the set.
                o The reasonable worst case scenario in the set was Hurricane Katrina, causing
                  1,200 direct fatalities.48 It would not be accurate to represent hurricanes in the
                  comparative analysis of the SNRA as an event expected to cause 1,000-2,000
                  fatalities and which occurred on average two (1.9) times per year.
                o The risk of hurricanes causing fatalities on the scale of Katrina could be
                  represented using the SNRA base data set, but it would be represented by the
                  highest one incident of those 78 incidents, having a likelihood of 1/78 × 1.9 =
                  0.024/year or a return period of 40 years.
For all events, the SNRA assesses the frequency and impact of threats and hazards occurring
within the next 3-5 years within the United States. For events with limited data, historical
frequency of occurrence outside the U.S. may be used if 1) it is representative of U.S.-only
frequencies after being normalized (adjusted for total U.S. risk exposure relative to the rest of the
world), and 2) if the fraction for normalization is reasonably clear and uncontentious. The
fraction of relative risk exposure will be different from one hazard to another. Some possibilities
include:




 Adjusted to present-day dollar values and risk exposure.
47

 The data source used reported fatalities directly caused by the storm, as opposed to fatalities caused by indirect or subsequent events,
48

which is why the figure of 1,200 fatalities is lower than other figures (1,833) frequently cited.




                                                       000019
10                                  National Preparedness Directorate / National Integration Center, FEMA
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 20 of 716
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 21 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Any use of historical data requires the assumption that the observation period and location are
representative of likely U.S. conditions in the next 3-5 years. The same judgments noted above
that are needed before using historical data from outside the United States are also necessary
before using historical U.S. data from time periods which may not be generalizable – in terms of
the frequency and impacts of the hazard being studied – to the present day.
Frequency should be provided in units of # of events per year (e.g., 1 event per 10 years or 0.1
events per year). The best estimate of frequency should correspond to a best estimate of how
often the event, as defined, occurs. The high estimate of frequency should represent uncertainty
regarding how frequently the event, as defined, occurs. The low estimate of frequency should
represent uncertainty regarding how infrequently the event, as defined, occurs.
Low, best, and high estimates of frequency can be determined in different ways, depending on
whether they are derived from historical incident data, a modeled distribution, direct subject
matter expert judgment, or subject matter expert judgments taken from the literature.

Historical Incident Data
         The best estimate of frequency represents the historical average frequency of recurrence
          of incidents over a set time period.
               o Example: There were 5 events over a 20 year historical record, so the best
                 estimate of frequency is the average number of events per year, 0.25 events per
                 year or 1 per 4 years.

         The high estimate of frequency should be the maximum number of events occurring in a
          single year.56
               o If no more than one incident occurs in any one year, the high estimate should be
                 the inverse of the shortest interarrival time in the data set (the shortest number of
                 years that two incidents are spaced apart).

         The low estimate of frequency should be calculated from the inverse of the longest
          interarrival time – the longest gap in years between any two incidents in the data set.
               o If every year in the data set is represented by one or more incidents, then the low
                 frequency estimate is the smallest number of incidents occurring in any one year.
                              If every year in the time period studied has at least one incident, that may
                               be an indication that the minimum impact threshold defining its scope may
                               be too low to capture the exceptional incidents of a catastrophic level
                               which the SNRA is intended to capture.



56
  Frequency uncertainties in the SNRA are intended to capture our limited knowledge of the frequency of the threats and hazards that
the Nation will actually experience, and to capture that uncertainty from a preparedness perspective. Although a natural process with a
constant underlying frequency will naturally result in long gaps between events and many events in one year (Poisson clustering), it is
that variability of occurrence that communities and emergency responders will actually experience and need to be prepared for, as
opposed to the long-term statistical average.




                                                       000021
12                                  National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 22 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Modeled Frequency Distributions
      The best estimate of frequency should typically correspond to the mean of the
       distribution.

      The high estimate of frequency should typically be represented by the 95th percentile of
       the frequency distribution.

      The low estimate of frequency should typically be represented by the 5th percentile.

Subject Matter Expert Judgment
To have the same meaning as best estimate likelihoods for other hazards in the SNRA, the best
estimate frequency for a hazard should represent the expected average frequency of occurrence
of all incidents of that hazard falling within the scope defined by its thresholds and other
measures.

      This means that the best estimate frequency should represent the estimated frequency of
       an incident having impacts corresponding to the low measures of impact, or greater, to
       occur in the U.S.

      For example, the best estimate frequency for the Animal Disease event of 0.1/year means
       that an animal disease outbreak in the U.S. having direct economic impacts of $2.3
       billion or greater (Data Summary, p. 121) is estimated to have an approximately 10%
       chance of occurring in any given year. This is made explicit in the risk summary sheet
       (Additional Relevant Information, p. 122, describing the examples of outbreaks in other
       countries in terms of their economic impacts and stating that the SNRA best estimate
       frequency is the estimated likelihood of an incident of similar or greater severity
       occurring in the U.S.).

      Subject matter expert (SME) judgment is best suited for hazards such as the SNRA 2011
       Animal Disease event, where the occurrence of a hazard is a rare but well-defined event
       which can be expected to surpass at least some minimum level of impacts, given
       occurrence. In principle, such hazards define their own impact thresholds (which is why
       the Animal Disease definition does not need to specify an explicit numerical threshold).
           o However, it can also be used for hazards with continuous impacts, such as floods
             or non-nuclear terrorist attacks which can have impacts as low as zero given
             occurrence – so long as the SME explicitly specifies that the best estimate
             frequency is the expected frequency of occurrence of incidents exceeding the
             minimum threshold of the event definition.

      The low frequency estimate may represent fundamental (epistemic) uncertainty in the
       return period of the event as in the Animal Disease event (Additional Relevant
       Information, p. 122), an estimated or observed variability of recurrence for a hazard
       having a known return period, or a mixture of both (Pandemic low and high frequencies,
       derived from historical observation but representing epistemic uncertainty, pp. 130-132).




                                              000022
National Preparedness Directorate / National Integration Center, FEMA                             13
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 23 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


         The high frequency estimate may also represent fundamental (epistemic) uncertainty in
          return period, estimated or observed variability of recurrence, or a mixture of both.
No estimate, including low estimates, can have a frequency or probability of zero since this
implies certainty regarding an uncertain event. Likewise no estimate, including high estimates,
can have a probability of 100% since this also implies certainty and also corresponds to a
frequency that is infinite.
                            Figure 1: Example: Frequency Estimates from the Literature 57




Estimates from the Literature
Multiple point estimates from the literature – which for rare events or events without historical
precedent, may come from non-peer reviewed literature (with caution) – may be combined to
represent the range of expert opinion (figure 1).58 For numerous point estimates spread over at
least an order of magnitude (a power of ten), the uncertainty will represent the range of expert
opinion. The low and high estimates will ordinarily represent the low and high of the set of point
estimates.

         For estimates provided by an analyst who is not him/herself a content area expert, the
          transparency of this method may make it a more defensible approach than other options.
          If the ‘raw data’ are taken from public sources, given a description of how it was derived
          the resulting estimate can be replicated from the data and the data themselves can be
          scrutinized.



57
   Lundberg (2013) p. 195. Lundberg, Russell (2013, September). Comparing Homeland Security Risks Using a Deliberative Risk
Ranking Methodology. Dissertation, RAND Pardee Graduate School. At http://www rand.org/pubs/rgs dissertations/RGSD319 html
(retrieved October 2013).
58
  Examples of this approach done well may be found in Lundberg (2013), from which figures 1 and 2 in this document are reproduced.
Figures 38 and 40 pp 195, 198, representing the spread among judgments found in the literature for the frequency (multiple estimates)
and consequent fatalities (multiple modeled scenarios) for a terrorist nuclear attack in the U.S. Lundberg, Russell (2013, September).
Comparing Homeland Security Risks Using a Deliberative Risk Ranking Methodology. Dissertation, RAND Pardee Graduate School.
At http://www.rand.org/pubs/rgs dissertations/RGSD319 html (retrieved October 2013).




                                                      000023
14                                 National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 24 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


         A major limitation of this approach is that the resulting estimates can be strongly skewed
          by availability or selection bias. That is, the analyst’s resulting estimate depends upon
          what s/he happens to find.
               o However, a large number of independent estimates may have value in aggregation
                 by using their average, geometric average, or median for a best estimate (‘wisdom
                 of the crowds’).

         A second limitation is that ‘expert’ estimates of frequency (and impact) are often skewed
          high. For a rare event with too little information or mainstream political interest for
          many rigorous or objective studies to have been conducted, the experts who shout the
          loudest often are those who believe the risk is greater than commonly understood.
               o A corollary to this is the ‘Cassandra effect’: Probability judgments can be biased
                 high by the magnitude of judged impact – the vividness of the impacts should an
                 event occur infects judgment of probability as well. Frustration can
                 unconsciously increase the subjective judgment of probability of an especially
                 catastrophic hypothetical event, the longer the advocates for addressing the
                 danger of a risk unaddressed by society spend ‘in the wilderness’.

         A third limitation is ‘incestuous data’:59 multiple sources cite what is ultimately the same
          estimate, sometimes circularly.60 The evidential value of this estimate could be
          considered to be proportional to the number of times it is cited, because each writer who
          cites it goes on the record as endorsing it themselves. However, the writers repeating the
          estimate are usually not subject matter experts in the field, and the multiple citation of the
          estimate may be driven by the effect of it being a number in an area of contention without
          many numbers.

         Use of multiple point estimates from the literature for frequency (or modeled scenarios
          for impact) was NOT considered to have sufficient evidential value to be used in the
          2011 SNRA. Potential use of this method for some provisional estimates of the 2015
          SNRA represents a departure from the 2011 standard.61
Because likelihood and impacts are essentially paired in the SNRA, general notes on impacts
will be given next.

Impacts (General)
The most important thing is to make sure the impacts represent the impacts of a single event, as
defined, given that it occurs.


 Sandia National Laboratories (2003, September). Page 4-15, Handbook of Parameter Estimation for Probabilistic Risk Assessment.
59

NUREG/CR-6823, SAND2003-3348P, for U.S. Nuclear Regulatory Commission: at http://pbadupws nrc.gov/docs/ML0329/
ML032900131.pdf (retrieved 5 February 2014).
60
   CENTRA Technologies, for DHS Office of Risk Management & Analysis (2011, May). Geomagnetic storms: an evaluation of risks
and risk assessments. Risk Management Issue Brief, DHS: at http://www.dhs.gov/xlibrary/assets/rma-geomagnetic-storms.pdf (retrieved
2 February 2015).
61
   This is one reason why 2015 results will be documented in accompaniment to the results of the original 2011 SNRA, rather than
replacing them in the documentation.




                                              000024
National Preparedness Directorate / National Integration Center, FEMA                                                          15
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 25 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Uncertainty and variability are represented by low and high estimates, in addition to a best
estimate (pp. 114-117).
As with frequency, any use of historical data from other countries or time periods requires the
assumption that the observation period and location are representative of likely U.S. conditions
in the next 3-5 years. A burst dam in China or a typhoon in Bangladesh may cause hundreds of
thousands of fatalities. It is possible that an accidental or natural disaster in the present-day
United States could cause fatalities on this scale, but it is far less likely.
Best estimate impacts have two meanings in the SNRA depending on whether they originate in
a) historical incident data or modeled distributions, or b) subject matter expert estimates.

Historical Incident Data
           The best estimate should be interpreted as, given that an event occurs that meets the
            definition (or threshold), on average, what are the impacts?

           The high estimate should be interpreted as the maximum impacts per event, from the
            historical record.

           The low estimate should be the lowest impacts per event, from the historical record.

           Examples: Wildfire (pp. 144-145), Biological Food Contamination (pp. 146-147).

           Examples: Fatalities and injuries for Aircraft as a Weapon (pp. 166-167), Armed Assault
            (pp. 168-169), Explosives Attack (pp 176-178). Although the low, best, and high fatality
            and injury estimates are U//FOUO, they were derived from public data.

Modeled Distributions

           The best estimate should be interpreted as, given that an event occurs that meets the
            definition (or threshold), on average, what are the impacts?
                 o This has the same meaning as it does for historical incident data. However, it is
                   calculated differently, as a weighted average (p. 113).

           The high estimate should be the 95th percentile of impacts.
                 o One way of relating this to historical data based SNRA analysis is that the
                   maximum impacts from a historical record of 20-100 years will also roughly
                   correlate to a 95th percentile. (That math is not exact, but it helps conceptually.)

           The low estimate should be the 5th percentile of impacts.

           Example: [Accidental] Radiological Substance Release, pp. 158-160.

           Most examples of modeled distributions in the 2011 SNRA are the CBRN events which
            leveraged data from the Integrated CBRN Terrorism Risk Assessment (ITRA).62
62
     DHS Directorate of Science & Technology (2011), Integrated CBRN Terrorism Risk Assessment (reference is SECRET//NOFORN).




                                                      000025
16                                 National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 26 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


       However, the ITRA and its component assessments adapted a probabilistic risk
       assessment (PRA) method originally developed for the nuclear power industry and other
       complex technological systems, so it is possible that additional accidental hazards in the
       unclassified SNRA could be modeled in this way.
The 5th/95th percentiles are conventional choices for capturing a standardized confidence or
credible interval (90% central interval) from a modeled distribution. However, their selection for
reporting purposes in an assessment such as the SNRA is ultimately a normative and policy
decision, and different decision-makers may be interested in different percentile levels.
Additionally, these percentiles are conditional on the choice of lower threshold of impact or
impact that is used to define the scope of the event in the first place (pp 114-117).
To allow for current and future flexibility to investigate different thresholds and percentiles,
please report the underlying distribution in sufficiently granular data to do so (half-order of
magnitude bins have been used by the SNRA project in the past, but more granular data are
welcome). This will allow different users in different contexts to select different thresholds and
percentiles than those that will be reported in the static charts and top level data tables of the
2015 SNRA.

Subject Matter Expert Judgment

      The best estimate may, in principle, be provided as meaning an average. However, it is
       generally difficult for people to provide an accurate average, even with the aid of
       sophisticated elicitation techniques. People are usually much more accurate in estimating
       percentiles, in particular the median (50th percentile), or the mode (most likely value).
           o Subject matter experts should estimate:
                      Given event occurrence, what would be the most likely outcome (mode) in
                       terms of the given impact measure?
                      Alternatively, given event occurrence, what would be the ‘middle of the
                       range’ outcome (median)?

      The low estimate should be the de facto threshold of the event. Given event occurrence
       (the best estimate likelihood is the best estimate of this), what would be the lowest
       impacts possible/reasonably likely to occur?

      The high estimate should be the “reasonable worst case scenario”.

Estimates from the Literature
The same notes apply as for frequency (figure 2).




                                              000026
National Preparedness Directorate / National Integration Center, FEMA                            17
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 27 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


                               Figure 2: Example: Fatality Estimates from the Literature63




Health and Safety (pp 74-8764)
Fatalities are fairly straightforward. They are usually the most definite or unambiguous impact
measure, and are frequently the measure chosen for visual depictions of risk. They are also
usually the easiest statistic or estimate to find.
Injuries and illnesses can be trickier. They are not always as easy to find as fatalities, and the
lack of a definite natural threshold dividing “ill” or “injured” from “well” makes data difficult to
compare across data sources. Even those data sources with a definition or threshold for the
injuries or illnesses they count are often very incomplete.
The SNRA lumps all injuries and illnesses together. This is a major limitation, because by
mixing injuries of all levels of severity it makes comparisons across hazards difficult. However,
it can be useful for estimating hospital surge needs. A biological, chemical, or radiological
terrorist attack may cause thousands of ‘walking well’ to flood area hospitals, while an
earthquake can cause thousands of serious injuries requiring medical care. Both burden hospitals
with thousands of patients needing triage and evaluation in the hours following an emergency.
If you do have a breakdown of injuries or illnesses by any measure of severity (in particular,
numbers hospitalized) please provide it because that will help us in the future when we improve
this metric. If you are not using a standard measure of some sort (e.g. having a definition that is
posted somewhere), please provide your definition of severity level so we can translate it into
other standard measures in the future.
If you are not providing a breakdown by severity level, please provide a definition of threshold
severity for the illnesses and/or injuries you are including in your count.65

63
     Lundberg (2013) p. 198.
 Unless indicated otherwise, all page references in the following refer to the draft (28 January 2015) SNRA 2011 Unclassified
64

Documentation of Findings which was distributed to you with this information packet.
65
     Example: Footnote 7, Pandemic risk summary sheet (p. 134).




                                                       000027
18                                  National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 28 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Injuries and illnesses, being a less rigorous measure in the current SNRA, can be estimated using
a proxy multiplier (proportional to fatalities) if no good data source is available. Such a
multiplier should come from one or more historical data points, or modeled scenarios, which are
judged to be reasonably representative of other catastrophic occurrences of that hazard.

Direct Economic Impact (pp 88-9566)
Economic impacts are frequently the most challenging measure in the SNRA for external
analysts to assess.
Economic costs are calculated and represented in the literature in all sorts of incomparable ways.
The most significant thing to avoid is:
Do not include Value of Statistical Life (VSL), lifetime lost wages or income, or other
dollar-valued impact equivalencies in your economic estimates.

         VSL values differ from study to study, agency to agency, writer to writer. FEMA
          Benefit-Cost Analysis uses one measure, DHS is attempting to standardize another across
          the Department, while other agencies use measures of their own. Including them in
          reported direct economic impact numbers makes the numbers impossible to compare
          across studies and hazards, which undermines the purpose of conducting a comparative
          analysis in the first place.

         They create double counting – but only for some hazards and not others. Their influence
          on the economic numbers compared across hazards is invisible to the final reader.

         They conveniently align fatality and economic costs between disasters by padding
          economic costs with a portion proportional to fatalities. This obscures the real variation
          in direct economic impact between and within hazards, removing useful information.

         They impose a value judgment and an equivalency between impacts which belongs to the
          end user of the assessment, not the analyst. This is especially critical for a national risk
          assessment, which must make comparative judgments of national risk across many
          contexts for many decision-makers and many stakeholders having a diversity of values.
Please scrutinize all economic estimates obtained from literature sources to ensure that all
economic figures attached to fatalities are removed.
The SNRA does report a cost per fatality of $42,500 for one year lost spending.67 However, we
can apply this on our end.

66
   Unless indicated otherwise, all page references in the following refer to the draft (28 January 2015) SNRA 2011 Unclassified
Documentation of Findings which was distributed to you with this information packet.
67
   This figure originated from the economic model of the 2008 Bioterrorism Risk Assessment (BTRA 2008), which used a uniform
distribution over the $35,000-$50,000 median family income bracket as defined by U.S. Government economic statistics. As the mean
of a uniform interval is its midpoint and the tails of the distribution become insignificant for disasters causing more than a handful of
fatalities, the midpoint of $42,500 was adopted as a point estimate for the 2011 SNRA. The 2008 BTRA and many events in the 2011
SNRA also apply a figure of $6,000 for funeral spending, but as this adjustment is inconsistently applied across events and rarely makes
a significant difference on the order of magnitude precision of the SNRA, it may be neglected for the purposes of the 2015 iteration.
DHS Directorate of Science and Technology (S&T) Bioterrorism Risk Assessment 2008, Appendix E2.7: Economic Consequences, p.
E2.7-34. (Appendix reference is UNCLASSIFIED//FOR OFFICIAL USE ONLY; Extracted information is UNCLASSIFIED.)




                                              000028
National Preparedness Directorate / National Integration Center, FEMA                                                                 19
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 29 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Direct economic losses as currently defined by the SNRA include decontamination, disposal, and
physical destruction costs, lost spending due to fatalities, medical costs, and business
interruptions.

         Indirect economic impacts include costs incurred by the suppliers and vendors in the
          associated expenditure sectors for the industries impacted by the direct costs.
         Induced costs include those incurred due to reduced spending by households with
          members employed in any of the directly or indirectly affected industries.
               o Induced costs can also include substitution effects or likely transfers of economic
                 activity from one set of sectors to another set, such as avoidance of air or other
                 travel or altered transportation mode preferences to other sectors following an
                 attack on the commercial air transport sector.
The current SNRA methodology compares only direct costs. Information on indirect and
induced costs are welcome as they will be needed to improve the SNRA in future iterations, but
direct costs are what the 2015 SNRA needs. As defined in the SNRA, direct costs include

Decontamination, Disposal, and Physical Destruction (DDP):
         Property damage (including building contents)
               o Including utilities, roads, other government sector
         Decontamination costs (for buildings not demolished)
         Disposal costs for debris
         Crop damage

Business Interruption:
         Lost sales, wages, other business costs directly caused by the event
         Example: 2013 Boston Marathon bombing. The $10 million lost business costs for the
          500 businesses within the 12 block immediate impact area which was restricted for
          approximately one week of investigation would be direct business interruption costs.68
          The lost economic activity from the 1-2 day citywide lockdown would not be included.
         Business interruption costs may be substantially reduced by the increased use of telework
          in recent years.

Medical Costs:
         The first SNRA did not establish a consistent definition for medical costs across hazards.
          However, fully reporting your sources and assumptions, including any injury severity
          level assumptions or data for the illnesses or injuries you report, will allow a more
          consistent harmonization in the future.

68
   Luna, Taryn (2013, April 27). Back Bay businesses affected by bombings are eligible for federal loans. Boston Globe [Boston.com]:
at http://www.boston.com/business/news/2013/04/26/back-bay-businesses-affected-bombings-are-eligible-for-federal-loans/
BRSPuC0GboxQWAACCycGgI/story html (retrieved 7 September 2014).




                                                      000029
20                                 National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 30 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


           A good source for cost numbers are statistics provided by the HHS Agency for
            Healthcare Research and Quality (AHRQ). Please ensure that the counts to which you
            apply any cost estimates correspond to the type of estimate (e.g. apply inpatient costs
            only to numbers hospitalized, not all injuries/illnesses).69

One Year Lost Spending from Fatalities:
           $42,500 per fatality.70
Please err on the side of reporting more detail rather than less. This will enable harmonization of
costs in the present and future iterations of the SNRA. Additional information on potentially
finer-grained measures of economic impact – jobs lost, homes destroyed, critical infrastructure
damage – will also be valuable for expanding the impact measures in future iterations of the
SNRA, so please provide them as well if they are readily available (but don’t waste effort
obtaining them if they aren’t).
In many cases, it will be clear that one or more components of the SNRA direct economic
measure will dominate other components to an extent that they can be neglected, within the order
of magnitude precision of the SNRA. For example, business interruption costs for the Wildfire
event were judged to likely be insignificant in comparison with property and crop damage
(Economic Loss, pp. 148-149). All such assumptions must be explicitly stated.
Please specify the year of the dollar value you are providing.

Social Displacement (pp 96-10271)
The SNRA measure of social displacement is the number of people who are forced to leave their
home for a period of two days or longer. This does not include hospital stays, as that would
represent double counting with the injury/illness measure.
The measure of social displacement used in the SNRA does not capture the significant
differences between short-term evacuation and long-term permanent relocation, which is a
limitation of the current analysis. Like injuries and illnesses, the SNRA displacement metric
rolls up multiple levels into one metric. If you can provide additional detail on people made
homeless, homes destroyed, or different evacuation durations, these may be very helpful for the
2015 National Preparedness Goal revision and will be very helpful for future iterations of the
SNRA when this metric is revisited.
Displacement numbers may be provided by literature data sources. For some events, the USAID
funded international disaster database EM-DAT may provide useful displacement numbers. If a
judgment can be made that numbers of people displaced are likely to be far greater than numbers



69
   Agency for Healthcare Research and Quality, U.S. Department of Health and Human Services. H-CUPnet: at http://hcupnet.ahrq.gov/
(retrieved 5 February 2015). Determination of
70   See note 67.
 Unless indicated otherwise, all page references in the following refer to the draft (28 January 2015) SNRA 2011 Unclassified
71

Documentation of Findings which was distributed to you with this information packet.




                                              000030
National Preparedness Directorate / National Integration Center, FEMA                                                           21
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 31 of 716
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 32 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Environmental Impact (pp 110-11474)
Environmental estimates will likely be elicited for all events as a group from a panel of
environmental SMEs, similar to the first SNRA.
For the purposes of the SNRA, environmental risk is defined as the potential for adverse effects
on living organisms associated with pollution of the environment by effluents, emissions, wastes,
or accidental chemical releases; energy use; or the depletion of natural resources.75
Environmental effects within urban areas and all human health effects are not included within the
scope of this environmental impact measure, because these impacts are already addressed
separately in the other impact measures for the SNRA.




74
   Unless indicated otherwise, all page references in the following refer to the draft (28 January 2015) SNRA 2011 Unclassified
Documentation of Findings which was distributed to you with this information packet.
75
   This definition is aligned with the EPA’s definition of environmental risk. Accessed at: http://www.epa.gov/OCEPAterms/
eterms html.




                                              000032
National Preparedness Directorate / National Integration Center, FEMA                                                             23
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 33 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Additional Notes

Requirements for Use of Data and Experts in the SNRA
The 2015 SNRA is likely to be one of FEMA’s most scrutinized analytic products. More
importantly, it is going to be used to drive and support important decisions related to national
preparedness. To this end, given the extreme timelines and data-gathering requirements, great
care must be taken with all information (both quantitative and qualitative) used in, and output
from, the SNRA.
To meet the standards for both policy and scientific defensibility, the SNRA must rely on
credible data and expert judgment for all quantitative information. The SNRA will rely on the
best available estimates of frequency and impact from peer-reviewed literature and/or other
government assessments. Risk summary sheets will contain comparable and credible data
sources which meet the following criteria:
     1. Relevance (i.e. the source must provide direct and unambiguous support for any
        quantitative and qualitative characterizations);
     2. Technical expertise and reputation of the author (i.e., the author is a subject matter expert
        according to the criteria below, e.g. education, training, published research, awards,
        recognition, and leadership of relevant societies);
     3. Evidence of peer-review (i.e. the publisher verifies the accuracy of the information by
        checking the citations, references, footnotes, and bibliography); and
     4. Timeliness (i.e. the information is sufficiently recent that it is not outdated and unsuitable
        for use).
Some threat/hazard areas are characterized by deep uncertainty and strong divergence of opinion
between subject matter experts (SMEs), such that use of subject matter expertise may not narrow
or shift the range of opinion elicited from or provided by non-experts. These divergences can
equally affect models dependent on SME input to fill key knowledge gaps. In these instances, a
collection of multiple estimates (even point estimates) from a diversity of sources may provide
more informational value than a single model or expert.76
Where sufficient and appropriate data sources are not available in the literature, the SNRA will
accept estimates of frequency and impact from contributing partners that are elicited by
defensible standards and defensible selection of subject matter experts. Effective and defensible
expert elicitation requires criteria for the identification of, and access to, a sufficient number of
appropriate specialists and generalists who can provide meaningful expertise. The criteria for
subject matter expertise are as follows:
     1. Strength of technical knowledge in the event type domain or impact category (i.e.,
        education, training, and published research);

76
  Use of multiple point estimates from the literature for frequency (or modeled scenarios for consequence) was NOT considered to have
sufficient evidential value to be used in the 2011 SNRA, for which the majority of the other text of this section was originally written.
Potential use of this method for some provisional estimates of the 2015 SNRA represents a significant departure from the 2011 standard.




                                                       000033
24                                  National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 34 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


     2. Work experience in the event type domain or impact category (e.g. years of experience
        working in relevant federal agencies and/or academic departments);
     3. Reputation in the event type domain or impact category (e.g. demonstrated by awards,
        recognition, and leadership of relevant societies);
     4. Ability to provide quantitative and/or qualitative analysis or judgment on the frequencies
        and/or impacts of the event (threat/hazard) the providing agency is providing data to
        replace or add.
To meet the standards for both policy and scientific defensibility, data and expert judgment
(numeric and non-numeric) will only be used in the SNRA for those events that meet the criteria
above. Events for which neither credible data nor credible expertise exist that meet the criteria
above cannot be characterized in the SNRA, and will be handled in some other fashion to meet
PPD-8 requirements.



Evidential Value
In general, estimates provided using methods of lower evidential value will not replace existing
2011 SNRA estimates obtained from methods of higher evidential value.

         The primary criterion of evidential value in the 2015 SNRA is transparency, to enable
          public scrutiny, communication with the primary stakeholders of the SNRA and the
          National Preparedness System, and effective peer review.
               o Subject matter expert estimates will be given equal evidential value to the outputs
                 of models, if the models cannot be scrutinized and replicated by Federal analysts
                 or other peer reviewers. Both are essentially ‘black box’ estimates for which the
                 derivation can be traced back only to the point where it came out of the expert’s
                 brain or the model.
                             This is primarily an issue with proprietary models.77
                             However, estimates and factors derived from proprietary models can be
                              used as corroborating or supporting evidence for estimates derived by
                              transparent methods. Additionally, estimates from multiple independent
                              proprietary models may be used in combination as a basis for primary
                              estimates provisionally used in the 2015 SNRA.
               o Unclassified, non-FOUO estimates will be given preference over classified and
                 FOUO estimates, unless the latter estimates have a clear record of substantially
                 stronger evidential value as documented by the public reports of independent



77
  “National policy should not be based on methods not fully available to the government.” JASONS, for DHS Directorate of Science &
Technology (2011, November). Impacts of Severe Space Weather on The Electric Grid, pp. 2, 7. MITRE report JSR-11-320: at
http://www fas.org/irp/agency/dod/jason/spaceweather.pdf (retrieved June 2012).




                                              000034
National Preparedness Directorate / National Integration Center, FEMA                                                          25
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 35 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


                     external peer reviews78 and meet the substantial reproducibility standards of U.S.
                     information quality guidelines for influential scientific assessments.79
                              This means comparable evidential value sufficient to answer the question
                               being asked. In the case of the 2015 SNRA that means low/best/high
                               triplets for frequency and measures of impact.80

         The 2015 SNRA will use the best available data and analysis to inform its estimates.81
          This means that there is more latitude for adding new or replacement estimates to events
          which currently have no data, or no data which can be used for the primary functions of
          the SNRA.
               o For events which currently have no useable paired frequency and impact data
                 (cyber, space weather, tsunami, volcano) or data that can be communicated to and
                 validated by public stakeholders (CBRN events and adversarial event
                 frequencies), data obtained by any method which can be traced back to its origin
                 and validated in a transparent fashion is very likely to be useable – as proxy
                 estimates for stakeholder communication, at a minimum82 – in the 2015 SNRA.
                 Filling these data gaps will increase the utility of the 2015 SNRA for informing
                 the revision of the National Preparedness Goal.
Regardless of the degree of uncertainty we may have about them as analysts and data providers,
likelihood and likely impact judgments will be applied to each and every event in the SNRA. If
the SNRA does not provide them, the decision-makers using the SNRA will.
Likelihood and impact judgments in the SNRA are made explicit in a way that stakeholders,
political leadership, and technical reviewers can scrutinize, and which are expressed in
quantitative terms having the same, unambiguous meaning for all audiences.83 Where the SNRA
leaves gaps in key variables which it is too cautious to assess, the decision-makers who use the
SNRA will base the decisions which they do not have an option not to make upon their own
implicit and unarticulated risk judgments in a non-transparent, undocumented, and ambiguous
way.




78
   OMB (2002) 8459-60, V.3.b.ii. Agency-sponsored peer reviews that are employed to help satisfy the objectivity standard of
information quality for data and analysis which cannot itself be directly disclosed to the public are to be conducted in “an open and
rigorous manner.” OMB (2002) 8459-60, V.3.b.i.
79
   OMB (2002) 8456-57.
80
   Classified risk analyses are expected to be used to inform the more detailed information needs of discussions informing Prevention and
Protection Core Capabilities, in particular setting quantitative targets, as part of the larger Goal revision effort. These will be
documented in a classified annex to the 2015 SNRA.
81
   OMB (2007) 9.
82
   As used in the terrorism risk assessment method of the RAMCAP J-100 standard. Pp 103-110, American Society of Mechanical
Engineers (ASME) (2011, December 20). A regional resilience/security analysis process for the Nation's critical infrastructure systems.
ASME Innovative Technologies Institute: at http://www.wbdg.org/pdfs/asme_resilience_infrastructure_dec2011.pdf (checked 6
February 2015).
83
   ‘Quantitative risk assessment methodology’. Risk Steering Committee (2010, September). DHS Risk Lexicon, 2010 edition. At
http://www.dhs.gov/xlibrary/assets/dhs-risk-lexicon-2010.pdf.




                                                      000035
26                                 National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 36 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


Scenarios
         With rare exceptions, a scenario cannot be used to represent a threat or hazard in the
          SNRA.
               o Example: A New Madrid magnitude 7.7 earthquake scenario, by itself, gives no
                 information of the likelihood, relative likelihood, or impacts of earthquakes of
                 other magnitudes or impacts in the United States as a whole.84
               o Example: Scenarios were initially considered for nearly all SNRA events.
                 However, with the exception of Pandemic and Animal Disease (pp. 130, 12185)
                 their specificity prevented a defensible generalization to national risk as a whole.
                 Volcanoes and tsunamis also represented by scenarios in the 2011 SNRA (pp.
                 139, 141) were treated only qualitatively, and are not depicted in the charts or
                 discussed in the detailed findings.

         If the risk is dominated by a single, fairly compact and generic scenario, that scenario can
          represent the best estimate of impacts.
               o Example 1: Human Pandemic Outbreak (pp 130-132). The pandemic scenario of
                 25% attack rate (25% of the U.S. population becoming ill) is inherently generic
                 enough to be representative of influenza pandemics in the U.S. in general. It is
                 not tied to a specific location, attacker, weather pattern, or time of day.
                               Note that “ill” is specifically defined, footnote 7 p. 130. This is very
                                important because it defines the scope of the event.
                               The one way it is not generic is its magnitude. It was chosen as a
                                reasonably most likely scenario by subject matter expert judgment.86
               o Example 2: Animal Disease Outbreak (pp. 121-122). This was based upon a
                 specific modeled scenario from the literature of a large outbreak in California.
                 However, this scenario was judged to be representative of all moderately-large
84
  In some circumstances modeled scenarios can be used to provide factors or multipliers to bridge data gaps. For example, the data
sources the SNRA leveraged for the Earthquake national-level event provided normalized historical incident frequency, fatality, and
direct economic damage loss, but not injuries. The injury distribution was constructed as a proxy measure by multiplying the distribution
of fatalities by 23.5, the ratio of (Level 1-3) injuries to (Level 4 injury) fatalities in the New Madrid scenario (SNRA unclassified
documentation of findings p. 123).
Use of factors in this manner
1) Should be sparing;
2) Must be informed by SME judgment that the impact measures are reasonably correlated, and that their relation in the scenario is
   representative of other incidents of that hazard (the relation between fatalities and injuries in the New Madrid scenario may be
   representative of earthquakes elsewhere in the United States, but the relation between fatalities and direct economic damage would
   not be); and
3) Should not be used to construct measures for fatalities or direct economic damage from other measures with limited data, because of
   their greater interest to stakeholders (an assumption used to construct a measure of secondary interest may be acceptable to
   stakeholders, but an assumption used for a measure of primary interest may not be). See OMB (2007), footnote 33.
 Unless indicated otherwise, all page references in the following refer to the draft (28 January 2015) SNRA 2011 Unclassified
85

Documentation of Findings which was distributed to you with this information packet.
86
  It is actually one of two base scenarios, the ‘Moderate’ scenario discussed in the National Planning Scenarios pandemic scenario. A
second scenario, which SMEs recommend be used in planning factors together with the ‘Moderate’ scenario, is a ‘Severe’ 1918-scale
scenario causing 2 million fatalities in today’s U.S. population. This higher scenario may have been an appropriate choice as well.




                                              000036
National Preparedness Directorate / National Integration Center, FEMA                                                                27
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 37 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


                    outbreaks, whether originating in California, Texas, or some other state. The
                    scenario in the literature was used as a proxy, not as the actual National-level
                    Event. Why this is significant:
                              The estimated likelihood of occurrence of an outbreak of that magnitude
                               anywhere in the U.S. is 1 in 10 years (best estimate frequency).
                              The likelihood of occurrence of an outbreak of that magnitude in
                               California is some fraction of that.
                              The SNRA is intended to assess risk to the U.S. as a whole, so it is the
                               likelihood of the first bullet which needs to be determined.

         If the risk from a hazard cannot be reasonably determined to be dominated by a scenario
          which is attached to a particular region or context smaller than the national scope of the
          SNRA, a scenario cannot be used to represent the total risk to the Nation from that
          hazard.
               o Example 3: The Tsunami national-level event (pp 142-143) is represented by a
                 specific scenario, a 15 meter maximum height Cascadian Subduction Zone
                 tsunami affecting the Oregon coast. The SNRA project team were unable to
                 determine how representative this scenario was of the total tsunami risk to the
                 Nation, in terms of the fraction of national risk presented by Oregon tsunami risk,
                 earthquake-induced tsunamis, or 15 meter height events. Although the numbers
                 for this specific scenario are reported in the risk summary sheet and data tables
                 (Appendices B-G, K), they were not included in the comparative analysis of the
                 SNRA or depicted in the charts because there was insufficient information for a
                 comparison (Risks Requiring Additional Study/Tsunamis and Volcanoes, p. 36).
               o Example 4: The Volcano national-level event (pp 145-147) also represents a
                 specific scenario, an eruption of Mount Rainier in Washington State. The fraction
                 of total risk to the Nation from destructive volcano eruptions represented by this
                 scenario also could not be determined, and so volcanoes could not be included in
                 the SNRA’s comparative analysis or charts.

         If a consequence scenario87 is suspected to represent a dominant fraction of the total risk
          to the Nation from that hazard but its frequency cannot be determined in a defensible
          fashion, it cannot be assessed in the SNRA.
               o Example 5: A chemical accident causing 4,000-20,000 fatalities comparable to
                 the 1984 chemical plant disaster in Bhopal, India is a scenario of concern to many
                 policy makers, and one which a national risk assessment would be expected to
                 focus upon. However, the single point estimate of frequency located by the
                 SNRA project team (Figure 1 and text, p. 154) was judged insufficient to assess a
                 defensible likelihood for the occurrence of this scenario in the United States.
                 Only the smaller-scale accidents reflected in defensible (authoritatively sourced

87
  In this context a “consequence” model or scenario has a different technical meaning as a generic risk modeling term, than “impact
scenario” which is used as a descriptor of asteroid impact consequence scenarios in particular.




                                                      000037
28                                 National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 38 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


              and recent enough to be representative of present-day risk) U.S. historical data (p.
              158) were capable of being assessed and represented in the SNRA.
          o Example 6: U.S. policy makers who are concerned about space weather risk tend
            to be relatively focused on the catastrophic $1-2 trillion economic damage
            scenario consequent to the destruction of hundreds of key electric transformers
            (Space Weather Economic Impacts/Effects on Electricity Supply, p. 141). This
            gives the SNRA a fairly well defined, compact scenario to investigate. However,
            as the SNRA could not determine defensible estimates of the likelihood of that
            scenario, it could not be assessed in comparison with other hazards in the 2011
            SNRA (Highly Uncertain Risks, pp. 35-36).

      The key question which the SNRA attempts to answer is the likelihood of different
       hazard scenarios with different impacts. Because of the maturity and sophistication of
       computational disaster modeling, any number of disaster scenarios can be modeled in
       great detail in a rigorous fashion. However, consequence-only models usually do not
       give information on the relative likelihood of different levels of impact for a disaster,
       which is necessary for determining what scale of disaster dominates the national risk
       from that hazard for different measures of risk. Without this information, not even the
       most sophisticated consequence models of threat or hazard scenarios of concern can be
       compared against other threats and hazards in a comparative risk assessment such as the
       SNRA.




                                              000038
National Preparedness Directorate / National Integration Center, FEMA                           29
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 39 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


How to Evaluate an SNRA Risk Summary Sheet (Checklist)
     1. Event definition.
            a. Is it clear, concise, and analytically meaningful?
            b. Do the frequency and impact data match the event definition?

     2. Frequency.
            a. Is frequency provided in units of # of events per year? (e.g., 1 event per 10 years
               or 0.1 events per year)
            b. The best estimate of frequency should correspond to a best estimate of how often
               the event, as defined, occurs. This could be derived from a historical average over
               a set time period, or subject matter expert judgment.
                     i. Example: There were 5 events over a 20 year historical record, so the best
                        estimate of frequency is the average number of events per year, 0.25
                        events per year or 1 per 4 years.
                   ii. Example: Where there is a model that outputs a frequency distribution,
                       we have incorporated the mean of that frequency distribution as the “best
                       estimate”.
                  iii. Example: Subject matter expert judgment should provide the estimated
                       frequency of occurrence of incidents resulting in impacts at or above the
                       minimum threshold of the impact defining the scope of the event.
            c. The high estimate of frequency should represent uncertainty regarding how
               frequently the event, as defined, occurs.
                     i. Example: One could look at the inverse of the shortest interarrival time,
                        or the maximum number of events per year over a historic record.
                   ii. Example: Where there is a model that outputs a frequency distribution, we
                       have incorporated the 95th percentile of that frequency distribution as the
                       “high estimate”.
                  iii. Example: Subject matter expert judgment may represent uncertainty in
                       the true frequency, or estimation of how many times the event, as defined,
                       might occur in one year (a particularly bad year).
            d. The low estimate of frequency should represent uncertainty regarding how
               infrequently the event, as defined, occurs.
                     i. Example: One could look at the inverse of the longest interarrival time,
                        or, the fewest # of events per year over a historic record.
                   ii. Example: Where there is a model that outputs a frequency distribution, we
                       have incorporated the 5th percentile of that frequency distribution as the
                       “low estimate”.
                  iii. Subject matter expert judgment may represent uncertainty in the true
                       frequency, or (the inverse of) an estimation of how many years could go
                       by between two succeeding occurrences of the event – the reasonably
                       longest ‘dry spell’ or gap between successive occurrences.



                                               000039
30                          National Preparedness Directorate / National Integration Center, FEMA
     Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 40 of 716
PRE-DELIBERATION           FOR DISCUSSION ONLY                February 6, 2015


       3. Impacts.
                  a. The most important thing is to make sure the impacts represent the impacts of a
                     single event, as defined, given that it occurs.
                  b. The best estimate should be interpreted as, given that an event occurs that meets
                     the definition (or threshold), on average, what are the impacts?
                             i. For events leveraging subject matter expert judgment for their estimates,
                                the best estimate may represent the ‘most likely’ (mode) outcome or the
                                median (50-50) value outcome, given occurrence of the event as defined.
                  c. The high estimate should be interpreted as either:
                             i. The maximum impacts per event, from the historical record.
                            ii. The ‘reasonable worst case scenario’, from literature estimates and/or
                                subject matter expert judgment.
                           iii. The 95th percentile of impacts, from a model/simulation (the idea is that
                                the max impacts from a historical record of 20-100 years will also roughly
                                correlate to a 95th percentile – but obviously that math is not exact).
                  d. The low estimate should be interpreted as either:
                             i. The lowest impacts per event, from the historical record.
                            ii. The 5th percentile of impacts, from a model/simulation.

       4. Other quirks.
                  a. Pay attention to how fatalities, injuries/illnesses, and economic impacts are
                     defined.
                             i. Are latent fatalities included? (e.g. cancer)
                                       1. We do not have a consistent way of counting these, but if this
                                          applies to your event please document them in the risk summary
                                          sheet (whether or not you include them in its top level estimates)
                                          for differential treatment in a future iteration of the SNRA.
                            ii. What counts as an injury/illness?
                           iii. What was included in direct economic impacts? If direct and indirect are
                                included together, they need to be separated for comparability to SNRA
                                events.
                           iv. Direct economic impact numbers will use the definition pp 20-21 of this
                               requirements document.
                  b. Make sure all data sources, citations, and other needed information are provided
                     so that the analysis can be replicated.
                             i. Wikipedia is unacceptable as a data source.88
                            ii. U.S. Government sources are preferable.
                           iii. Peer-reviewed sources are also preferable.

88
     However, Wikipedia is highly recommended as a research starting point to find citable data sources.




                                              000040
National Preparedness Directorate / National Integration Center, FEMA                                          31
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 41 of 716
           Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 42 of 716
PRE-DELIBERATION DRAFT                          Strategic National Risk Assessment 2015
FOR DISCUSSION ONLY                                                 Risk Summary Sheet


Assumptions

Frequency
Describe the sources and methods used to obtain the low, best, and high estimates of frequency.
Use footnotes or endnotes.

Health and Safety
Describe the sources and methods used to obtain the low, best, and high estimates of fatalities
and illnesses or injuries. Use footnotes or endnotes.
If your injury/illness data have a more granular breakdown (more/less severe, Hazus Level 1-4),
please provide those numbers in a table here.

Direct Economic Loss
Describe the sources and methods used to obtain the low, best, and high frequency background
here. Use footnotes or endnotes.
Please provide the breakdown of your direct economic estimates by component:

           Decontamination, Disposal, and Physical Destruction (DDP):
               o Property damage (including building contents)
               o Decontamination costs (for buildings not demolished)
               o Disposal costs for debris
               o Crop damage

           Business Interruption:
               o Lost sales, wages, other business costs directly caused by the event

           Medical Costs

           One Year Lost Spending from Fatalities
              o $42,500 per fatality105
If your direct economic loss figures have a granular breakdown (homes destroyed, jobs lost),
please provide those numbers in a table here.

Social
Describe the sources and methods used to obtain the low, best, and high estimates of persons
displaced for 2 or more days. Use footnotes or endnotes.
If your displacement data have a more granular breakdown (short term, long term, homeless),
please provide those numbers in a table here.


105   Note 67, this document.



Data Providing Organization
                                                 000042
DRAFT 6 February 2015                                                                             33
       Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 43 of 716
Strategic National Risk Assessment 2015               PRE-DELIBERATION DRAFT
Risk Summary Sheet                                        FOR DISCUSSION ONLY


Psychological
The estimates will be calculated from the fatality, injury/illness, and displacement estimates
using a pre-defined formula (Appendix G). However, please feel free to write qualitatively about
the psychological impacts of your threat/hazard.

Environmental
The estimates will be elicited from subject matter experts. No text is required here.

Potential Mitigating Factors
Please describe potential mitigating factors, as desired (see SNRA 2011 risk summary sheets for
examples106).

Additional Relevant Information
Please provide additional relevant information, as needed. Large data tables may go in this
section, or under a previous section. If you do provide large data tables here, switch this section
with the References/Bibliography. Alternatively, the data tables could be put in an
annex/appendix.

References/Bibliography
If complete citations are provided in the footnotes, this section is not necessary. It is
recommended, however, to keep references straight.
It can also be used to list ‘References consulted but not cited’, in order to show that you’ve
covered the bases/done your homework and didn’t just pick the first references Google turned
up. This can be very helpful later, so that other experts don’t waste their (and your) time sending
you references which they hadn’t realized you had already examined.




106
      Draft Unclassified Documentation of Findings appendix J.



                                                                          Data Providing Organization
                                                                 000043
34                                                                           DRAFT 6 February 2015
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 44 of 716




                              000044
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 45 of 716




                              000045
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 46 of 716




                              000046
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 47 of 716




                              000047
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 48 of 716




                              000048
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 49 of 716




                              000049
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 50 of 716




                              000050
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 51 of 716




                              000051
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 52 of 716




                              000052
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 53 of 716




                              000053
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 54 of 716




                              000054
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 55 of 716




                              000055
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 56 of 716




                              000056
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 57 of 716




                              000057
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 58 of 716




                              000058
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 59 of 716




                              000059
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 60 of 716




                              000060
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 61 of 716




                              000061
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 62 of 716




                              000062
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 63 of 716




                              000063
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 64 of 716




                              000064
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 65 of 716




                              000065
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 66 of 716




                              000066
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 67 of 716




                              000067
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 68 of 716




                              000068
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 69 of 716




                              000069
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 70 of 716




                              000070
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 71 of 716




                              000071
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 72 of 716




                              000072
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 73 of 716




                              000073
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 74 of 716




                              000074
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 75 of 716




                              000075
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 76 of 716




                              000076
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 77 of 716




                              000077
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 78 of 716




                              000078
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 79 of 716




                              000079
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 80 of 716




                              000080
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 81 of 716




                              000081
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 82 of 716




                              000082
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 83 of 716




                              000083
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 84 of 716




                              000084
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 85 of 716




                              000085
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 86 of 716




                              000086
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 87 of 716




                              000087
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 88 of 716




                              000088
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 89 of 716




                              000089
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 90 of 716




                              000090
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 91 of 716




                              000091
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 92 of 716




                              000092
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 93 of 716




                              000093
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 94 of 716




                              000094
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 95 of 716




                              000095
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 96 of 716




                              000096
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 97 of 716




                              000097
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 98 of 716




                              000098
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 99 of 716




                              000099
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 100 of 716




                               000100
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 101 of 716




                               000101
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 102 of 716




                               000102
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 103 of 716




                               000103
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 104 of 716




                               000104
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 105 of 716




                               000105
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 106 of 716




                               000106
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 107 of 716




                               000107
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 108 of 716




                               000108
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 109 of 716




                               000109
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 110 of 716




                               000110
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 111 of 716




                               000111
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 112 of 716




                               000112
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 113 of 716




                               000113
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 114 of 716




                               000114
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 115 of 716




                               000115
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 116 of 716




                               000116
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 117 of 716




                               000117
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 118 of 716




                               000118
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 119 of 716




                               000119
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 120 of 716




                               000120
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 121 of 716




                               000121
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 122 of 716




                               000122
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 123 of 716




                               000123
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 124 of 716




                               000124
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 125 of 716




                               000125
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 126 of 716




                               000126
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 127 of 716




                               000127
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 128 of 716




                               000128
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 129 of 716




                               000129
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 130 of 716




                               000130
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 131 of 716




                               000131
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 132 of 716




                               000132
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 133 of 716




                               000133
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 134 of 716




                               000134
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 135 of 716




                               000135
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 136 of 716




                               000136
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 137 of 716




                               000137
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 138 of 716




                               000138
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 139 of 716




                               000139
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 140 of 716




                               000140
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 141 of 716




                               000141
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 142 of 716




                               000142
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 143 of 716




                               000143
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 144 of 716




                               000144
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 145 of 716




                               000145
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 146 of 716




                               000146
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 147 of 716




                               000147
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 148 of 716




                               000148
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 149 of 716




                               000149
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 150 of 716




                               000150
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 151 of 716




                               000151
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 152 of 716




                               000152
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 153 of 716




                               000153
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 154 of 716




                               000154
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 155 of 716




                               000155
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 156 of 716




                               000156
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 157 of 716




                               000157
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 158 of 716




                               000158
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 159 of 716




                               000159
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 160 of 716




                               000160
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 161 of 716




                               000161
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 162 of 716




                               000162
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 163 of 716




                               000163
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 164 of 716




                               000164
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 165 of 716




                               000165
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 166 of 716




                               000166
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 167 of 716




                               000167
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 168 of 716




                               000168
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 169 of 716




                               000169
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 170 of 716




                               000170
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 171 of 716




                               000171
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 172 of 716




                               000172
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 173 of 716




                               000173
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 174 of 716




                               000174
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 175 of 716




                               000175
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 176 of 716




                               000176
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 177 of 716




                               000177
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 178 of 716




                               000178
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 179 of 716




                               000179
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 180 of 716




                               000180
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 181 of 716




                               000181
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 182 of 716




                               000182
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 183 of 716




                               000183
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 184 of 716




                               000184
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 185 of 716




                               000185
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 186 of 716




                               000186
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 187 of 716




                               000187
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 188 of 716




                               000188
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 189 of 716




                               000189
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 190 of 716




                               000190
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 191 of 716




                               000191
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 192 of 716




                               000192
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 193 of 716




                               000193
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 194 of 716




                               000194
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 195 of 716




                               000195
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 196 of 716




                               000196
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 197 of 716




                               000197
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 198 of 716




                               000198
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 199 of 716




                               000199
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 200 of 716




                               000200
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 201 of 716




                               000201
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 202 of 716




                               000202
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 203 of 716




                               000203
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 204 of 716




                               000204
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 205 of 716




                               000205
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 206 of 716




                               000206
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 207 of 716




                               000207
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 208 of 716




                               000208
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 209 of 716




                               000209
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 210 of 716




                               000210
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 211 of 716




                               000211
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 212 of 716




                               000212
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 213 of 716




                               000213
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 214 of 716




                               000214
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 215 of 716




                               000215
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 216 of 716




                               000216
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 217 of 716




                               000217
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 218 of 716




                               000218
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 219 of 716




                               000219
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 220 of 716




                               000220
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 221 of 716




                               000221
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 222 of 716




                               000222
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 223 of 716




                               000223
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 224 of 716




                               000224
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 225 of 716




                               000225
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 226 of 716




                               000226
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 227 of 716




                               000227
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 228 of 716




                               000228
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 229 of 716




                               000229
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 230 of 716




                               000230
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 231 of 716




                               000231
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 232 of 716




                               000232
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 233 of 716




                               000233
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 234 of 716




                               000234
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 235 of 716




                               000235
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 236 of 716




                               000236
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 237 of 716




                               000237
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 238 of 716




                               000238
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 239 of 716




                               000239
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 240 of 716




                               000240
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 241 of 716




                               000241
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 242 of 716




                               000242
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 243 of 716




                               000243
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 244 of 716




                               000244
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 245 of 716




                               000245
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 246 of 716




                               000246
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 247 of 716




                               000247
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 248 of 716




                               000248
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 249 of 716




                               000249
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 250 of 716




                               000250
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 251 of 716




                               000251
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 252 of 716




                               000252
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 253 of 716




                               000253
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 254 of 716




                               000254
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 255 of 716




                               000255
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 256 of 716




                               000256
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 257 of 716




                               000257
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 258 of 716




                               000258
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 259 of 716




                               000259
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 260 of 716




                               000260
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 261 of 716




                               000261
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 262 of 716




                               000262
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 263 of 716




                               000263
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 264 of 716




                               000264
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 265 of 716




                               000265
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 266 of 716




                               000266
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 267 of 716




                               000267
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 268 of 716




                               000268
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 269 of 716




                               000269
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 270 of 716




                               000270
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 271 of 716




                               000271
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 272 of 716




                               000272
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 273 of 716




                               000273
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 274 of 716




                               000274
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 275 of 716




                               000275
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 276 of 716




                               000276
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 277 of 716




                               000277
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 278 of 716




                               000278
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 279 of 716




                               000279
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 280 of 716




                               000280
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 281 of 716




                               000281
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 282 of 716




                               000282
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 283 of 716




                               000283
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 284 of 716




                               000284
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 285 of 716




                               000285
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 286 of 716




                               000286
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 287 of 716




                               000287
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 288 of 716




                               000288
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 289 of 716




                               000289
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 290 of 716




                               000290
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 291 of 716




                               000291
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 292 of 716




                               000292
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 293 of 716




                               000293
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 294 of 716




                               000294
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 295 of 716




                               000295
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 296 of 716




                               000296
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 297 of 716




                               000297
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 298 of 716




                               000298
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 299 of 716




                               000299
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 300 of 716




                               000300
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 301 of 716




                               000301
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 302 of 716




                               000302
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 303 of 716




                               000303
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 304 of 716




                               000304
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 305 of 716




                               000305
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 306 of 716




                               000306
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 307 of 716




                               000307
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 308 of 716




                               000308
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 309 of 716




                               000309
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 310 of 716




                               000310
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 311 of 716




                               000311
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 312 of 716




                               000312
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 313 of 716




                               000313
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 314 of 716




                               000314
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 315 of 716




                               000315
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 316 of 716




                               000316
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 317 of 716




                               000317
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 318 of 716




                               000318
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 319 of 716




                               000319
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 320 of 716




                               000320
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 321 of 716




                               000321
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 322 of 716




                               000322
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 323 of 716




                               000323
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 324 of 716




                               000324
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 325 of 716




                               000325
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 326 of 716




                               000326
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 327 of 716




                               000327
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 328 of 716




                               000328
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 329 of 716




                               000329
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 330 of 716




                               000330
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 331 of 716




                               000331
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 332 of 716




                               000332
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 333 of 716




                               000333
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 334 of 716




                               000334
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 335 of 716




                               000335
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 336 of 716




                               000336
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 337 of 716




                               000337
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 338 of 716




                               000338
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 339 of 716




                               000339
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 340 of 716




                               000340
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 341 of 716




                               000341
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 342 of 716




                               000342
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 343 of 716




                               000343
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 344 of 716




                               000344
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 345 of 716




                               000345
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 346 of 716




                               000346
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 347 of 716




                               000347
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 348 of 716




                               000348
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 349 of 716




                               000349
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 350 of 716




                               000350
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 351 of 716




                               000351
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 352 of 716




                               000352
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 353 of 716




                               000353
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 354 of 716




                               000354
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 355 of 716




                               000355
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 356 of 716




                               000356
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 357 of 716




                               000357
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 358 of 716




                               000358
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 359 of 716




                               000359
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 360 of 716




                               000360
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 361 of 716




                               000361
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 362 of 716




                               000362
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 363 of 716




                               000363
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 364 of 716




                               000364
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 365 of 716




                               000365
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 366 of 716




                               000366
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 367 of 716




                               000367
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 368 of 716




                               000368
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 369 of 716




                               000369
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 370 of 716




                               000370
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 371 of 716




                               000371
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 372 of 716




                               000372
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 373 of 716




                               000373
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 374 of 716




                               000374
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 375 of 716




                               000375
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 376 of 716




                               000376
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 377 of 716




                               000377
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 378 of 716




                               000378
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 379 of 716




                               000379
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 380 of 716




                               000380
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 381 of 716




                               000381
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 382 of 716




                               000382
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 383 of 716




                               000383
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 384 of 716




                               000384
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 385 of 716




                               000385
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 386 of 716




                               000386
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 387 of 716




                               000387
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 388 of 716




                               000388
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 389 of 716




                               000389
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 390 of 716




                               000390
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 391 of 716




                               000391
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 392 of 716




                               000392
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 393 of 716




                               000393
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 394 of 716




                               000394
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 395 of 716




                               000395
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 396 of 716




                               000396
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 397 of 716




                               000397
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 398 of 716




                               000398
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 399 of 716




                               000399
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 400 of 716




                               000400
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 401 of 716




                               000401
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 402 of 716




                               000402
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 403 of 716




                               000403
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 404 of 716




                               000404
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 405 of 716




                               000405
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 406 of 716




                               000406
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 407 of 716




                               000407
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 408 of 716




                               000408
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 409 of 716




                               000409
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 410 of 716




                               000410
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 411 of 716




                               000411
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 412 of 716




                               000412
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 413 of 716




                               000413
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 414 of 716




                               000414
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 415 of 716




                               000415
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 416 of 716




                               000416
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 417 of 716




                               000417
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 418 of 716




                               000418
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 419 of 716




                               000419
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 420 of 716




                               000420
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 421 of 716




                               000421
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 422 of 716




                               000422
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 423 of 716




                               000423
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 424 of 716




                               000424
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 425 of 716




                               000425
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 426 of 716




                               000426
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 427 of 716




                               000427
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 428 of 716




                               000428
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 429 of 716




                               000429
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 430 of 716




                               000430
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 431 of 716




                               000431
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 432 of 716




                               000432
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 433 of 716




                               000433
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 434 of 716




                               000434
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 435 of 716




                               000435
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 436 of 716




                               000436
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 437 of 716




                               000437
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 438 of 716




                               000438
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 439 of 716




                               000439
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 440 of 716




                               000440
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 441 of 716




                               000441
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 442 of 716




                               000442
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 443 of 716




                               000443
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 444 of 716




                               000444
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 445 of 716




                               000445
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 446 of 716




                               000446
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 447 of 716




                               000447
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 448 of 716




                               000448
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 449 of 716




                               000449
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 450 of 716




                               000450
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 451 of 716




                               000451
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 452 of 716




                               000452
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 453 of 716




                               000453
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 454 of 716




                               000454
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 455 of 716




                               000455
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 456 of 716




                               000456
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 457 of 716




                               000457
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 458 of 716




                               000458
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 459 of 716




                               000459
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 460 of 716




                               000460
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 461 of 716




                               000461
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 462 of 716




                               000462
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 463 of 716




                               000463
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 464 of 716




                               000464
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 465 of 716




                               000465
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 466 of 716




                               000466
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 467 of 716




                               000467
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 468 of 716




                               000468
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 469 of 716




                               000469
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 470 of 716




                               000470
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 471 of 716




                               000471
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 472 of 716




                               000472
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 473 of 716




                               000473
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 474 of 716




                               000474
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 475 of 716




                               000475
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 476 of 716




                               000476
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 477 of 716




                               000477
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 478 of 716




                               000478
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 479 of 716




                               000479
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 480 of 716




                               000480
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 481 of 716




                               000481
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 482 of 716




                               000482
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 483 of 716




                               000483
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 484 of 716




                               000484
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 485 of 716




                               000485
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 486 of 716




                               000486
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 487 of 716




                               000487
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 488 of 716




                               000488
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 489 of 716




                               000489
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 490 of 716




                               000490
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 491 of 716




                               000491
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 492 of 716




                               000492
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 493 of 716




                               000493
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 494 of 716




                               000494
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 495 of 716




                               000495
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 496 of 716




                               000496
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 497 of 716




                               000497
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 498 of 716




                               000498
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 499 of 716




                               000499
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 500 of 716




                               000500
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 501 of 716




                               000501
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 502 of 716




                               000502
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 503 of 716




                               000503
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 504 of 716




                               000504
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 505 of 716




                               000505
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 506 of 716




                               000506
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 507 of 716




                               000507
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 508 of 716




                               000508
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 509 of 716




                               000509
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 510 of 716




                               000510
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 511 of 716




                               000511
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 512 of 716




                               000512
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 513 of 716




                               000513
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 514 of 716




                               000514
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 515 of 716




                               000515
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 516 of 716




                               000516
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 517 of 716




                               000517
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 518 of 716




                               000518
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 519 of 716




                               000519
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 520 of 716




                               000520
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 521 of 716




                               000521
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 522 of 716




                               000522
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 523 of 716




                               000523
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 524 of 716




                               000524
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 525 of 716




                               000525
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 526 of 716




                               000526
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 527 of 716




                               000527
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 528 of 716




                               000528
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 529 of 716




                               000529
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 530 of 716




                               000530
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 531 of 716




                               000531
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 532 of 716




                               000532
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 533 of 716




                               000533
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 534 of 716




                               000534
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 535 of 716




                               000535
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 536 of 716




                               000536
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 537 of 716




                               000537
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 538 of 716




                               000538
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 539 of 716




                               000539
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 540 of 716




                               000540
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 541 of 716




                               000541
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 542 of 716




                               000542
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 543 of 716




                               000543
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 544 of 716




                               000544
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 545 of 716




                               000545
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 546 of 716




                               000546
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 547 of 716




                               000547
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 548 of 716




                               000548
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 549 of 716




                               000549
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 550 of 716




                               000550
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 551 of 716




                               000551
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 552 of 716




                               000552
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 553 of 716




                               000553
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 554 of 716




                               000554
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 555 of 716




                               000555
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 556 of 716




                               000556
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 557 of 716




                               000557
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 558 of 716




                               000558
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 559 of 716




                               000559
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 560 of 716




                               000560
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 561 of 716




                               000561
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 562 of 716




                               000562
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 563 of 716




                               000563
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 564 of 716




                               000564
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 565 of 716




                               000565
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 566 of 716




                               000566
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 567 of 716




                               000567
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 568 of 716




                               000568
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 569 of 716




                               000569
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 570 of 716




                               000570
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 571 of 716




                               000571
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 572 of 716




                               000572
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 573 of 716




                               000573
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 574 of 716




                               000574
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 575 of 716




                               000575
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 576 of 716




                               000576
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 577 of 716




                               000577
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 578 of 716




                               000578
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 579 of 716




                               000579
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 580 of 716




                               000580
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 581 of 716




                               000581
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 582 of 716




                               000582
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 583 of 716




                               000583
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 584 of 716




                               000584
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 585 of 716




                               000585
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 586 of 716




                               000586
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 587 of 716




                               000587
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 588 of 716




                               000588
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 589 of 716




                               000589
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 590 of 716




                               000590
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 591 of 716




                               000591
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 592 of 716




                               000592
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 593 of 716




                               000593
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 594 of 716




                               000594
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 595 of 716




                               000595
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 596 of 716




                               000596
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 597 of 716




                               000597
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 598 of 716




                               000598
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 599 of 716




                               000599
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 600 of 716




                               000600
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 601 of 716




                               000601
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 602 of 716




                               000602
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 603 of 716




                               000603
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 604 of 716




                               000604
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 605 of 716




                               000605
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 606 of 716




                               000606
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 607 of 716




                               000607
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 608 of 716




                               000608
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 609 of 716




                               000609
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 610 of 716




                               000610
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 611 of 716




                               000611
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 612 of 716




                               000612
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 613 of 716




                               000613
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 614 of 716




                               000614
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 615 of 716




                               000615
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 616 of 716




                               000616
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 617 of 716




                               000617
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 618 of 716




                               000618
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 619 of 716




                               000619
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 620 of 716




                               000620
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 621 of 716




                               000621
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 622 of 716




                               000622
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 623 of 716




                               000623
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 624 of 716




                               000624
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 625 of 716




                               000625
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 626 of 716




                               000626
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 627 of 716




                               000627
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 628 of 716




                               000628
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 629 of 716




                               000629
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 630 of 716




                               000630
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 631 of 716




                               000631
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 632 of 716




                               000632
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 633 of 716




                               000633
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 634 of 716




                               000634
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 635 of 716




                               000635
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 636 of 716




                               000636
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 637 of 716




                               000637
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 638 of 716




                               000638
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 639 of 716




                               000639
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 640 of 716




                               000640
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 641 of 716




                               000641
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 642 of 716




                               000642
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 643 of 716




                               000643
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 644 of 716




                               000644
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 645 of 716




                               000645
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 646 of 716




                               000646
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 647 of 716




                               000647
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 648 of 716




                               000648
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 649 of 716




                               000649
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 650 of 716




                               000650
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 651 of 716




                               000651
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 652 of 716




                               000652
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 653 of 716




                               000653
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 654 of 716




                               000654
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 655 of 716




                               000655
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 656 of 716




                               000656
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 657 of 716




                               000657
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 658 of 716




                               000658
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 659 of 716




                               000659
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 660 of 716




                               000660
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 661 of 716




                               000661
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 662 of 716




                               000662
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 663 of 716




                               000663
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 664 of 716




                               000664
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 665 of 716




                               000665
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 666 of 716




                               000666
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 667 of 716




                               000667
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 668 of 716




                               000668
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 669 of 716




                               000669
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 670 of 716




                               000670
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 671 of 716




                               000671
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 672 of 716




                               000672
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 673 of 716




                               000673
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 674 of 716




                               000674
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 675 of 716




                               000675
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 676 of 716




                               000676
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 677 of 716




                               000677
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 678 of 716




                               000678
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 679 of 716




                               000679
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 680 of 716




                               000680
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 681 of 716




                               000681
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 682 of 716




                               000682
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 683 of 716




                               000683
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 684 of 716




                               000684
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 685 of 716




                               000685
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 686 of 716




                               000686
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 687 of 716




                               000687
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 688 of 716




                               000688
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 689 of 716




                               000689
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 690 of 716




                               000690
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 691 of 716




                               000691
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 692 of 716




                               000692
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 693 of 716




                               000693
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 694 of 716




                               000694
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 695 of 716




                               000695
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 696 of 716




                               000696
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 697 of 716




                               000697
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 698 of 716




                               000698
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 699 of 716




                               000699
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 700 of 716




                               000700
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 701 of 716




                               000701
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 702 of 716




                               000702
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 703 of 716




                               000703
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 704 of 716




                               000704
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 705 of 716




                               000705
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 706 of 716




                               000706
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 707 of 716




                               000707
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 708 of 716




                               000708
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 709 of 716




                               000709
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 710 of 716




                               000710
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 711 of 716




                               000711
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 712 of 716




                               000712
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 713 of 716




                               000713
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 714 of 716




                               000714
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 715 of 716




                               000715
Case 1:18-cv-00158-CKK Document 24-3 Filed 03/29/19 Page 716 of 716




                               000716
